PER CURIAM:
William Eugene Webb appeals the district court’s order denying his petition for a writ of mandamus. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Webb v. Driver, No. 2:06-cv-00122-REM-JSK, 2008 WL 822109 (N.D.W.Va. Mar. 26, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.